Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 1-6, 8-15, and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious an apparatus for providing power generation when coupled to a pipe having an input flow as recited by independent claim 1, comprising:
an input section coupleable to the pipe, the input section configured to receive at least a portion of the input flow; 
a generation section coupleable to the input section, the generation section including a pipe section configured to carry the at least a portion of the input flow, a turbine coupleable to the pipe section and configured to capture energy from the at least a portion of input low carried by the pipe section, and a generator coupleable to the turbine and configured to generate power from the energy captured by the turbine, the generation section further including a flange adapter assembly having (i) a tube configured to fit within at least a portion of the pipe section, and (ii) a flow redirector fixed within the tube, the flow redirector configured to redirect at least a portion of the input flow within the pipe section; and 
an output section coupleable to the pipe and configured to provide output of the generation section to the pipe.

With respect to claim 8 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a system for providing power generation as recited by independent claim 8, comprising:
a pipe having an input flow; 
an input section coupleable to the pipe, the input section configured to receive at least a portion of the input flow; 
a generation section coupleable to the input section, the generation section including a pipe section configured to carry the at least a portion of the input flow, a turbine coupleable to the pipe section and configured to capture energy from the at least a portion of input flow carried by the pipe section, and a generator coupleable to the turbine and configured to generate power from the energy captured by the turbine, the generation section further including a flange adapter assembly having (i) a tube configured to fit within at least a portion of the pipe section, and (ii) a flow redirector fixed within the tube, the flow redirector configured to redirect at least a portion of the input flow within the pipe section; and 
an output section coupleable to the pipe and configured to provide output of the generation section to the pipe.
With respect to claim 17 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a method for providing power generation as recited by independent claim 17, comprising:
receiving an input flow at a pipe; 
redirecting at least a portion of the input flow from the pipe to an input section, the redirecting including redirecting at least a portion of the at least a portion of the input flow in the pipe section using a redirector fixed within a tube within the pipe section; 
providing the redirected at least a portion of the input flow to a pipe section of a generation section; 
capturing energy from the at least a portion of input flow carried by the pipe section; 
generating power at the generation section by a generator based upon the captured energy; and 
outputting the at least a portion of the input flow to the pipe.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248.  The examiner can normally be reached on M-F 9:30-4:45 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Charles Reid Jr./Primary Examiner, Art Unit 2832